Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments regarding the prior art of record and rejection rationale under 35 USC 103 are persuasive. It is agreed that the claims overcome the previous rejection under 35 USC 112 and furthermore, overcome the JP619 reference as argued by Applicant. Accordingly, claims 15-19 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053.  The examiner can normally be reached on M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3673



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675